Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130916 	                                                                                             Michael F. Cavanagh
  & (61)                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  STACEY McELHANEY, Next                                                                                              Justices
  Friend of Jerel McElhaney, a
  Minor,
                Plaintiff-Appellant,
  v       	                                                         SC: 130916     

                                                                    COA: 254376      

                                                                    Wayne CC: 00-019546-NH

  HARPER-HUTZEL HOSPITAL, 

  f/k/a HUTZEL HOSPITAL,

             Defendant-Appellee.                  

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 19, 2006
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2007                  _________________________________________
         l0830                                                                 Clerk